NO. 12-10-00391-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

WILLIAM T. NICHOLAS, JR.,                              §         APPEAL FROM THE 7TH
APPELLANT

V.                                                     §         JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                               §         SMITH COUNTY, TEXAS


                                MEMORANDUM OPINION
                                        PER CURIAM
         Appellant William Nicholas, Jr. seeks to appeal his conviction and sentence for the
offense of violation of bond/protective order. Appellant’s counsel has notified this court in
writing that, pursuant to an agreement with the State, Appellant entered an open plea of guilty to
other pending charges, and the trial court considered the violation of bond/protective order
charge in assessing punishment. Consequently, there is no judgment of conviction in this case,
and the indictment for violation of bond/protective order ultimately will be dismissed. See TEX.
PENAL CODE ANN. § 12.45(c) (Vernon 2003) (prosecution barred for offense lawfully considered
under penal code section 12.45).
         Counsel has further informed this court that there is no final judgment or other appealable
order in this cause and therefore this court has no jurisdiction in this appeal.         We agree.
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered December 8, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)